       Case: 3:18-cv-02653-JGC Doc #: 8 Filed: 01/24/19 1 of 6. PageID #: 25



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

SALLIE C. WASHINGTON, on behalf of :                CASE NO. 3:18-cv-02653
herself and all others similarly situated,
       Plaintiff,                          :

v.                                         :

FINANCE SYSTEM OF TOLEDO, INC., :

       Defendant.                          :


                              ANSWER TO COMPLAINT;
                               WITH COUNTERCLAIM


      Now comes Defendant, by counsel, and provides the following for its Answer and
Counterclaim.

COMPLAINT 1. Plaintiff brings this this class action on behalf of herself and numerous
other individuals pursuant to the Fair Debt Collection Practices Act (“FDCPA”) under 15
U.S.C. §1692 et seq. for Defendant’s unlawful conduct.
ANSWER 1. Denied

COMPLAINT 2. This action arises under and is brought pursuant to the FDCPA. Subject
matter jurisdiction is conferred upon this Court by 15 U.S.C. §1692k(d) and 28 U.S.C.
§§1331 as the action arises under the laws of the United States.
ANSWER 2. Denied

COMPLAINT 3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
conduct business in the Northern District of Ohio and a substantial portion of the events
or omissions giving rise to the claims occurred within the Northern District of Ohio.
ANSWER 3. Admitted


COMPLAINT 4. Plaintiff is a 73 year old natural “person,” as defined by 47 U.S.C.
§153(39), residing in Toledo, Ohio, which lies within the Northern District of Ohio.
ANSWER 4. Defendant is without sufficient information to enable it to admit
or deny this paragraph and therefore denies it.

COMPLAINT 5. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a,
because she is a natural person obligated or allegedly obligated to pay any debt arising
out of a transaction where the subject of the transaction was primarily for personal,
family, or household purposes.

                                               1 
 
       Case: 3:18-cv-02653-JGC Doc #: 8 Filed: 01/24/19 2 of 6. PageID #: 26



ANSWER 5. Defendant is without sufficient information to enable it to admit
or deny this paragraph and therefore denies it.

COMPLAINT 6. Defendant promotes that it “is one of the largest and most experienced
full-service collection agencies in Northwest Ohio.”1 Defendant is a corporation organized
under the laws of the state of Ohio with James Nowak as its registered agent, located at
4808 North Summit, Toledo, Ohio 43611. Defendant uses the mail and telephone for the
principal purpose of collecting debts from consumers on a nationwide basis, including
consumers in the state of Ohio.
ANSWER 6. Admitted

COMPLAINT 7. Defendant is a debt collector, as defined by 15 U.S.C. § 1692a, because it
is a person who use any instrumentality of interstate commerce or the mails in a business
the principal purpose of which is the collection of debts, and because it regularly use the
mails and/or telephones to collect, or attempt to collect, directly or indirectly consumer
delinquent debts owed or due or asserted to be owed or due another.
ANSWER 7. Admitted

COMPLAINT 8. Defendant is a “person” as defined by 47 U.S.C. §153(39).
ANSWER 8. Denied

COMPLAINT 9. Defendant acted through its agents, employees, officers, members,
directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
representatives and insurers at all times relevant to the instant action.
ANSWER 9. Defendant is without sufficient information to enable it to admit
or deny this paragraph and therefore denies it.

COMPLAINT 10. The instant action arises out of Defendant’s attempts to collect upon a
medical debt (“subject debt”) Plaintiff is said to owe Riverwood Emergency Room in
Sylvania, Ohio (“Riverwood”).
ANSWER 10. Defendant is without sufficient information to admit or deny
that the account at issue was a “debt”. All other allegations in paragraph 13
of the complaint are admitted.

COMPLAINT 11. Upon information and belief, Defendant began collecting upon the
subject debt after it was charged off by Riverwood.
ANSWER 11. Denied

COMPLAINT 12. Within the one (1) year preceding the filing of this Complaint, Defendant
communicated and/or attempted to communicate with Plaintiff in an attempt to collect
the subject debt.
ANSWER 12. Admitted

COMPLAINT 13. On or about July 23, 2018, Defendant mailed or caused to be mailed to
Plaintiff a collection letter (“Collection Letter”) via U.S. Mail in an attempt to collect the
subject debt from Plaintiff. See Defendant’s Collection Letter to Plaintiff, attached hereto
as Exhibit “A”.

                                              2 
 
      Case: 3:18-cv-02653-JGC Doc #: 8 Filed: 01/24/19 3 of 6. PageID #: 27



ANSWER 13. Defendant is without sufficient information to admit or deny
that the account at issue was a “debt”. All other allegations in paragraph 13
of the complaint are admitted.

COMPLAINT 14. Defendant’s Collection Letter came after Defendant had sent other
correspondences to Plaintiff.
ANSWER 14. Admitted

COMPLAINT 15. The Collection Letter contains the following passage:
ANSWER 15. Defendant admits that the letter speaks for itself. All other
allegations in paragraph 15 are denied.

COMPLAINT 16. Although Defendant includes this disclosure, it fails to identify that the
communication is from a debt collector, as required by 15 U.S.C. § 1692e(11).
ANSWER 16. Denied

COMPLAINT 17. Defendant’s failure to include this disclosure created confusion for
Plaintiff as the letter does not clearly indicate Defendant’s status as a debt collector.
ANSWER 17. Denied


COMPLAINT 18. All of Defendant’s collection actions at issue occurred within one year
of the date of the filing of the Complaint in this matter.
ANSWER 18. Denied


COMPLAINT 19. Plaintiff brings this action on her own behalf and as a class action on
behalf of the following class:
               All persons in the United States who received a Collection Letter
               during the one year preceding the filing of this action through the
               date of class certification from Defendant that fails to disclose that
               the Collection Letter is from a debt collector.
ANSWER 19. Denied

COMPLAINT 20. This action is properly maintainable as a class action under Federal
Rule of Civil Procedure 23(a).
ANSWER 20. Denied

COMPLAINT 21. The Class consists of hundreds or more persons throughout the United
States, such that joinder of all Class members is impracticable.
ANSWER 21. Denied

COMPLAINT 22. There are questions of law and fact that are common to the Class
members that relate to Defendant’s violations of the FDCPA, particularly because these
are form Dunning Letters and are based on a common course of conduct by Defendant.
ANSWER 22. Denied


                                           3 
 
       Case: 3:18-cv-02653-JGC Doc #: 8 Filed: 01/24/19 4 of 6. PageID #: 28



COMPLAINT 23. The claims of Plaintiff are typical of the claims of the proposed Class
because they are based on the same legal theories, and Plaintiff has no interest that are
antagonistic to the interests of the Class members.
ANSWER 23. Denied

COMPLAINT 24. Plaintiff is an adequate representative of the Class and has retained
competent legal counsel experienced in class actions and complex litigation.
ANSWER 24. Denied

COMPLAINT 25. The questions of law and fact common to the Class predominate over
any questions affecting only individual Class members, particularly because the focus of
the litigation will be on the conduct of Defendant. The predominant questions of law and
fact in this litigation include, but are not limited to: (i) whether Defendant violated the
FDCPA by sending Collection Letters to Class members without disclosing that the
communication was from a debt collector; (ii) whether the Collection Letters sent to Class
Members created a probability of confusion as to Defendant’s status as a debt collector;
and (iii) the type and amount of relief to which the Plaintiff and Class members are
entitled.
ANSWER 25. Denied

COMPLAINT 26. A class action is superior to other available methods for the fair and
efficient adjudication of this controversy, as the pursuit of hundreds of individual lawsuits
would cause a strain on judicial resources and could result in inconsistent or varying
adjudications, yet each Class member would be required to prove an identical set of facts
in order to recover damages.
ANSWER 26. Denied

COMPLAINT 27. Plaintiff repeats and realleges paragraphs 1 through 26 as though fully
set forth herein.
ANSWER 27. Defendant reasserts its prior responses as though fully set forth
herein.

COMPLAINT 28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector
from using “any false, deceptive, or misleading representation or means in connection
with the collection of any debt.”
ANSWER 28. Denied

COMPLAINT 29. In addition, this section enumerates specific violations, such as:
“The use of any false representation or deceptive means to collect or attempt to
collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
§1692e(10).
“The failure to disclose . . . in subsequent communications that the communication
is from a debt collector . . . .” 15 U.S.C. § 1692e(11).
ANSWER 29. Denied

COMPLAINT 30. Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its
failure to disclose itself as a debt collector in the Collection Letter it sent to Plaintiff. By

                                               4 
 
       Case: 3:18-cv-02653-JGC Doc #: 8 Filed: 01/24/19 5 of 6. PageID #: 29



failing to disclose itself as a debt collector, Defendant directly violated § 1692e(11) and
further misleadingly attempted to obscure Plaintiff’s rights under the FDCPA by
obfuscating its status as a debt collector.
ANSWER 30. Denied

COMPLAINT 31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector
from using “unfair or unconscionable means to collect or attempt to collect any debt.”
ANSWER 31. Denied

COMPLAINT 32. Defendant violated §1692f when it unfairly and unconscionably
attempted to collect on a debt by concealing its status as a debt collector. Failing to
disclose itself as a debt collector is an unfair and unconscionable act intended to confuse
Plaintiff regarding the status and identity of the debt collector.
ANSWER 32. Denied

All other allegations in the Complaint are denied.

                               ADDITIONAL DEFENSES

1. Plaintiff’s claims are barred by the applicable statute of limitations.

2. Plaintiff’s injuries or damages, if any, are the result of her own acts or omissions.

3. Pursuant to 15 USC § 1692k, any violations that may be found were not intentional and
resulted from a bona fide error notwithstanding the maintenance of procedures
reasonably adapted to avoid such error.

4. Plaintiff lacks standing, as Plaintiff did not suffer an injury or loss sufficient to have
standing.

5. Defendant relied upon and acted in good faith conformity with a prior opinion from the
Federal Trade Commission. 15 U.S.C. 1692k(e).


                                    COUNTERCLAIM

        As set forth in the Fair Debt Collection Practices Act, 15 U.S.C. § 1692k, Defendant
is entitled to attorney fees and its cost of defending this matter.

                                           Respectfully Submitted,


                                           /s/James S. Nowak
                                           James S. Nowak (0012890)
                                           4808 N. Summit St.
                                           Toledo, Ohio 43611
                                           Phone: (419) 726-2605

                                              5 
 
      Case: 3:18-cv-02653-JGC Doc #: 8 Filed: 01/24/19 6 of 6. PageID #: 30



                                      Fax: (419) 726-1549
                                      Attorney for Finance System of Toledo, Inc.

                                      /s/Boyd W. Gentry
                                      Boyd W. Gentry (0071057)
                                      Zachary P. Elliott (0090057)
                                      Law Office of Boyd W. Gentry, LLC
                                      4031 Colonel Glenn Highway, First Floor
                                      Beavercreek, Ohio 45431
                                      Phone: (937) 839-2881
                                      Fax: (800) 839-5843
                                      bgentry@boydgentrylaw.com
                                      zelliott@boydgentrylaw.com
                                      Attorneys for Finance System of Toledo, Inc.



                          CERTIFICATE OF SERVICE

      I certify that the foregoing was filed with the Clerk of Court’s CM/ECF system
which will provide electronic service to all counsel on January 24, 2019.

                                      /s/Boyd W. Gentry
                                      Boyd W. Gentry (0071057)




                                         6 
 
